DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the degree of insufficient monitoring being based on the distance between the monitoring target and the security guard.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Romanowich teaches the degree of insufficient monitoring being based on the distance between the monitoring target and the security guard (see par. 0021, teaches the use of a coordinate system where guards investigating a target detection can interchange data/information associated with the same target and the data/information can be processed, e.g., obtaining a more precise position (distance) fix using data/information from multiple cameras, e.g., using triangulation techniques, and that by providing geo-spatial information that can be visualized on a sitemap and associated with universally recognizable GPS coordinates, an investigating guard can be quickly and efficiently directed to the target, where it would have been understood and/or obvious to a person having ordinary skill in the art (PHOSITA) that a degree of insufficient monitoring becomes better or worst based on distance, see e.g., Monroe 
Applicant argues that one skilled in the art would have not been motivated to combine Tsou and Romanowich.  The Examiner disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Tsou with the limitations as taught by Hotta and  Romanowich to provide for monitoring for detecting, for general purpose, normal and/or various abnormal states from video images of a crowd captured with a surveillance camera (see Hotta par. 0009) and to provide for critical surveillance with a high degree of confidence and a high system reliability (see Romanowich par. 0011).  


Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 25-28, 31-34 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (U.S. 2011/0037850) in view of Hotta (U.S. 2013/0113934) and further in view of Romanowich (U.S. 2007/0039030).
Regarding claim 22, Tsou teaches an image monitoring system comprising at least one processor that is configured to execute instructions to perform: calculating an index value indicating a degree of change in a degree of insufficient monitoring, which is a degree that a monitoring target is not monitored by a security guard in a plurality of captured images, the captured images being captured at different times (see par. 0006, 0017, teaches a surveillance system for monitoring the mental concentration of a security guard where pupil tracking technology is employed to track vision changes of the eye (index value indicating a degree of change) of the security guard as well as a path where the eye stares, and teaches identifying the metal concentration and quality of the security guard observing the screen so as to make sure that every guarded area is safe, and if any one of the guarded areas does not meet a predetermined security standard, a warning is sent out to the guard to remind the security guard to pay more attention).

Hotta teaches the monitoring target including a person or a place (see Fig. 1; par. 0010, 0052, 0119, 0143, 0146-0150, teaches an evaluating index being an average of the numbers of optical flows (degree of change) in a frame, and extracting characteristics of movements of people, and detecting occurrence of an abnormal state in which there is a disturbance in the direction of the flow of people, and determining that an amount of movements of people is abruptly decreased); and 
presenting an indication based on the index value on a first captured image captured by the camera (Fig. 1, 7; par. 0010, 0138, 0152, teaches displaying the evaluating index).
Tsou and Hotta do not specifically teach the degree of insufficient monitoring being based on the distance between the monitoring target and the security guard.
Romanowich teaches the degree of insufficient monitoring being based on the distance between the monitoring target and the security guard (see par. 0021, teaches the use of a coordinate system where guards investigating a target detection can interchange data/information associated with the same target and the data/information can be processed, e.g., obtaining a more precise position (distance) fix using data/information from multiple cameras, e.g., using triangulation techniques, and that by providing geo-spatial information that can be visualized on a sitemap and associated with universally recognizable GPS coordinates, an investigating guard can be quickly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Tsou with the limitations as taught by Hotta and  Romanowich to provide for monitoring for detecting, for general purpose, normal and/or various abnormal states from video images of a crowd captured with a surveillance camera (see Hotta par. 0009) and to provide for critical surveillance with a high degree of confidence and a high system reliability (see Romanowich par. 0011).

Regarding claim 25, 31, 37, Tsou teaches the at least one processor is further configured to execute the instructions to calculate the degree of insufficient monitoring based on a degree of focusing on guarding (see par. 0006, 0017).

Regarding claim 26, 32, 38, Tsou teaches the at least one processor is further configured to execute the instructions to: analyze the state or posture of the security guard based on at least one of the plurality of captured images; and determine the 

Regarding claim 27, 33, 39, Tsou teaches to execute the instruction to determine that the degree of focusing on guarding is low when the analysis result indicates that the security guard takes a specific operation other than guarding, the specific operation including at least one of an operation of dealing with a customer, an operation of using a mobile phone, and an operation of installing a pole (see par. 0005, 0008, 0015-0017, teaches due to the long duty hours, the security guard on duty may fall sleep, read papers or magazines, and so forth.  It was found that security guard often become lack of concentration while on duty and that a human person could not reliably monitor the "real-time" images from one or several cameras for long "watch" periods of time because of tiredness, outside interferences (dealing with a customer, an operation of using a mobile phone, and an operation of installing a pole)).



Regarding claim 34, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Romanowich teaches a computer readable medium (see par. 0129).  Motivation for this combination has been stated in claim 1.  

Regarding claims 40, 41, 42, Romanowich teaches the degree of insufficient monitoring becomes higher as the distance between the monitoring target and the security guard becomes larger, and the degree of insufficient monitoring becomes lower as the distance becomes smaller (see par. 0021, teaches the use of a coordinate system where guards investigating a target detection can interchange data/information associated with the same target and the data/information can be processed, e.g., obtaining a more precise position (distance) fix using data/information from multiple cameras, e.g., using triangulation techniques, and that by providing geo-spatial information that can be visualized on a sitemap and associated with universally recognizable GPS coordinates, an investigating guard can be quickly and efficiently directed to the target, where it would have been understood and/or obvious to a person having ordinary skill in the art (PHOSITA) that a degree of insufficient monitoring becomes better or worst based on distance, see e.g., Monroe (U.S. 2002/0180866) par. 0006, teaches surveillance personnel may have to walk great distances to get in an .

Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou (U.S. 2011/0037850) in view of Hotta (U.S. 2013/0113934) and further in view of Romanowich (U.S. 2007/0039030) and Kamijo (U.S. 2005/0285939).
Regarding claims 23, 29, 35, Tsou teaches to calculate the degree of insufficient monitoring (see par. 0006, 0017).
Tsou, Hotta and Romanowich do not specifically teach a monotone non-decreasing function whose value becomes larger as the distance between the monitoring target and the security guard increases.
Kamijo teaches a monotone non-decreasing function whose value becomes larger as the distance between the monitoring target and the security guard increases (see claim 2, teaches a monotone decreasing function of a distance; see also e.g., Nishizawa (U.S. 5,275,184) claims 4 and 5, teaches a distance changing as a monotone nondecreasing function of a distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Tsou with the limitations as taught by Hotta and Romanowich and Kamijo to provide for processing pictures for detecting an anomaly (see Kamijo par. 0020).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Monroe (U.S. 2002/0180866), Kweon U.S. 2011/0181689), Nishizawa (U.S. 5,275,184).

Allowable Subject Matter
Claims 24, 30 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making arguments against the asserted references can also keep the teachings of the non-asserted references in mind for compact prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).